— Appeal from a judgment of the Supreme Court, entered September 20, 1977 in Greene County, upon a verdict rendered at a Trial Term in favor of plaintiff. The record contains ample evidence to support the jury determination that the plaintiff was entitled to a commission of $23,000 from the appellant, and, accordingly, the plaintiff proved its cause of action. The jury could readily find that after the broker had brought the appellant and buyer together, the appellant entered into private negotiations which resulted in a sale on substantially the same terms as originally contemplated. We find no error in the court’s charge as to damages or its use of the word "business”. Judgment affirmed, with costs against the appellant. Mahoney, P. J., Sweeney, Kane, Staley, Jr. and Herlihy, JJ., concur.